By the Court, Bronson, Ch. J.
The defaúlt, though regularly taken, is sufficiéntly excused, and it would be feet aside on terms, if that course was essential to the rights of the defendants. But it is not. The matters sét úp in the special pléas may be given in evidence under the general issúé; and I think we ought not to interfere. Setting aside the default, ánd allowing an argument on the Sufficiency of the spécial pleas, would only causé délay, wiííióút answering any valuable eiid to either party.
Motion denied.